DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
This Office Action is in response to Applicant’s amendment filed April 15, 2022. Claims 70-72 are pending in the application. Claim 70 has been amended. Claims 70-72 will presently be examined to the extent they read on the elected subject matter of record.

Priority
This application is a Divisional of U.S. Patent Application No. 16/549,043 filed August 23, 2019, which is a Divisional of U.S. Patent Application No. 13/888,096 filed May 6, 2013, now U.S. Patent No. 10,391,094, which is a continuation of PCT/US2011/059643 filed November 7, 2011, which claims benefit to U.S. Provisional Application No. 61/410,924, filed November 7, 2010. Based on Applicant’s amendment to claim 70 to cancel the limitation of “steady state patient” from the claim, the claims now have priority to the parent applications. As such, the effective filing date of the claims of the instant application is November 7, 2010.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed April 15, 2022 is acknowledged.
Terminal Disclaimer
The terminal disclaimer filed on April 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/391,094 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
	The rejection of claims 70-72 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,391,094 (‘094) in view of Jayan et al. (US 2013/0243853) is withdrawn due to the filing and acceptance of a proper Terminal Disclaimer.
The rejection of claims 70-72 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 105 of copending Application No. 16/549,043 (‘043) in view of Jayan et al. (US 2013/0243853) is withdrawn due to Applicant’s amendment of the claims to prefect priority of the application to the parent applications, as Jayan et al. is no longer prior art.
The rejection of claims 70-72 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the Wernig Publication (2008, Cancer Cell, Wernig et al.) is withdrawn due to Applicant’s amendment of claim 70 to add the limitation of 400 mg dose once daily to a patient with myelofibrosis.
The rejection of claims 70-72 under pre-AIA  35 U.S.C. 103(a) as obvious over Hood et al. (US 2009/0286789) is maintained.
The rejection of claims 70-72 under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Jayan et al. (US 2013/0243853) is withdrawn due to Applicant’s amendment of the claims to prefect priority of the application to the parent applications, as Jayan et al. is no longer prior art.

New Rejections Necessitated by Amendment filed April 15, 2022
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 105 of copending Application No. 16/549,043 (‘043) in view of the Wernig Publication (Wernig et al.) and Hood et al. (US 2009/0286789). Although the conflicting claims are not identical, they are not patentably distinct from each other because each application is drawn to a unit dosage form comprising (i) a compound 
    PNG
    media_image1.png
    124
    313
    media_image1.png
    Greyscale
, which is N-tert-butyl-3-[(5-methyl-2-[[4-(2-pyrrolidin-1-ylethoxy)phenyl]amino]pyr- imidin-4-yl)amino]benzenesulfonamide. Copending Application No. 16/549,043 (‘043). Copending Application No. ‘043 does not specifically disclose the Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration. It is for this reason the Wernig Publication is added as a secondary reference. Wernig et al. disclose TG101348 (N-tert-butyl-3-(5-methyl-2-(4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino)pyrimidin-4-ylamino)benzenesulfonamide) was synthesized by TargeGen Inc. Wernig et al. disclose the pharmacokinetic parameters of TG101348 were evaluated in C57BI/6 mice following single oral administration of doses ranging from 30 mg/kg to 200 mg/kg. Maximum plasma concentrations (Cmax) of 0.68, 3.58, and 4.28 µM were observed at 3 hr postdose following oral gavage of 10, 100, and 200 mg/kg, respectively (page 312, col. 2, Pharmacokinetic Properties of TG101348 in C57BI/6 Mice, paragraph 1). Cmax of 3.58 µM is equivalent to 1878.426 ng/mL. 4.28 µM is equivalent to 2245.716 ng/mL. Each maximum plasma concentration falls within the range of the Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL.
It would have been obvious to one of ordinary skill in the art that the compound disclosed in Copending Application No. ‘043 and Wernig et al., N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide, is the same compound that is currently claimed. As such, following the prior art teaching that if the same compound/composition, N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide, is taught in the prior art, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, a formulation that provides a Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration, without evidence to the contrary. 
The instant claims differ from Copending Application No. ‘043 in that the formulation of Copending Application No. ‘043 also contains one or more fillers and/or diluents, wherein the weight ratio of the compound to the total weight of the one or more fillers and/or diluents is about 1:1.5 to about 1:9; and about 0.5% to about 5% w/w of one or more lubricants. One of ordinary skill in the art would have been motivated to add additional components because it is known in the prior art to add additional formulation components, such as, fillers and diluents, respectively, based on the teachings of Hood et al. Hood et al. teach the pharmaceutical composition include conventional solid or liquid vehicles or diluents (page 31, paragraph 77) and lubricating agents (page 31, paragraph 84). Regarding the limitations of weight ratio and weight percentages, one of ordinary skill in the art would have been motivated to use experimentation and optimization to determine the amount of fillers and/or diluents used in the composition. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of Copending Application No. 16/549,043 in view of the Wernig Publication (Wernig et al.) and Hood et al. (US 2009/0286789).
This is a provisional nonstatutory double patenting rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 70-72 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Hood et al. (US 2009/0286789). Hood et al. cited by Applicant on the IDS dated 4/23/2021.
Applicant’s invention
Applicant claims a pharmaceutical formulation comprising a compound that ia N-tert-butyl-3-[(5-methyl-2-{[4-(2-pyrrolidin-1-ylethoxy)phenyl]amino}pyrimidin-4-yl)amino]benzenesufonamide or a pharmaceutically acceptable salt and/or hydrate thereof, characterized in that the formulation provides, when administered at a 400 mg dose one daily to a patient with myelofibrosis: a Cmax of the compound that is achieved within 2 to 40 hours post administration; and/or a Cmax of the compound between 1717.33 mg/mL and 3886.67 ng/mL post administration. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claim 70, Hood et al. teach in Example 90 the compound N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide (Compound LVII): 
    PNG
    media_image2.png
    130
    293
    media_image2.png
    Greyscale
 (page 50, Example 90, paragraphs 308 and 309). Hood et al. disclose in claim 19 a method of treating systemic sclerosis, comprising administering to a subject in need thereof a therapeutically effective amount of a compound represented by 
    PNG
    media_image2.png
    130
    293
    media_image2.png
    Greyscale
 or its pharmaceutically acceptable salts or N-oxides (page 151, claim 19). 
Hood et al. teach the compounds are used to treat myeloproliferative disorders, including myeloid fibrosis (page 30, paragraph 73).
Hood et al. teach the treatment of conditions which involve cellular proliferation, which can be administered in a single dose at 400 mg active ingredient for the symptomatic adjustment of the dosage to the patient to be treated. The compounds can be administered on a regimen 1 time per day (page 33, paragraph 99). 
Difference between the prior art and the claims 
(MPEP 2141.02)
Hood et al. do not specifically disclose the formulation provides a Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration. 
Finding of obviousness/Rationale and Motivation
(MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of invention to use the teachings of Hood et al. and know that the compound N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide would provide a Cmax as currently claimed.  It would have been obvious to one of ordinary skill in the art at the time of the invention that the compound taught by Hood et al., N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide is the same compound that is currently claimed. As such, following the prior art teaching that if the same compound/composition, N-tert-Butyl-3-{5-methyl-2-[4-(2-(pyrrolidine-1-yl)ethoxy)phenylamino]-pyrimidin-4-ylamino}benzenesulfonamide (Compound LVII) that is used in a method of treating systemic sclerosis or other myeloproliferative disorder, including myeloid fibrosis (myelofibrosis) comprising the administration to a subject in need thereof a therapeutically effective amount of compound represented by 
    PNG
    media_image2.png
    130
    293
    media_image2.png
    Greyscale
 or its pharmaceutically acceptable salts or N-oxides is taught in the prior art, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, a formulation that provides a steady state patient Cmax of the compound that is achieved within 2 to 4 hours post administration; and/or a steady state patient Cmax of the compound between 1717.33 ng/mL and 3886.67 ng/mL post administration, without evidence to the contrary. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ERIN E HIRT/Primary Examiner, Art Unit 1616